
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 738
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 5, 2009
			Received, read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To encourage States to report to the
		  Attorney General certain information regarding the deaths of individuals in the
		  custody of law enforcement agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Death in Custody Reporting Act of
			 2009.
		2.State information
			 regarding individuals who die in the custody of law enforcement
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in subsection (c)(1) in which a
			 State receives funds for a program referred to in subsection (c)(2), the State
			 shall report to the Attorney General, on a quarterly basis and pursuant to
			 guidelines established by the Attorney General, information regarding the death
			 of any person who is detained, under arrest, or is in the process of being
			 arrested, is en route to be incarcerated, or is incarcerated at a municipal or
			 county jail, State prison, State-run boot camp prison, boot camp prison that is
			 contracted out by the State, any State or local contract facility, or other
			 local or State correctional facility (including any juvenile facility).
			(b)Information
			 requiredThe report required by this section shall contain
			 information that, at a minimum, includes—
				(1)the name, gender,
			 race, ethnicity, and age of the deceased;
				(2)the date, time,
			 and location of death;
				(3)the law enforcement agency that detained,
			 arrested, or was in the process of arresting the deceased; and
				(4)a
			 brief description of the circumstances surrounding the death.
				(c)Compliance and
			 Ineligibility
				(1)Compliance
			 dateEach State shall have not more than 120 days from the date
			 of enactment of this Act to comply with subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 120 days to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of subsection (a) if compliance with such subsection by a State
			 would be unconstitutional under the constitution of such State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in paragraph (1), a State that
			 fails to comply with subsection (a), shall, at the discretion of the Attorney
			 General, be subject to not more than a 10 percent reduction of the funds that
			 would otherwise be allocated for that fiscal year to the State under subpart 1
			 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3750 et
			 seq.), whether characterized as the Edward Byrne Memorial State
			 and Local Law Enforcement Assistance Programs, the Local Government Law
			 Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance
			 Grant Program, or otherwise.
				(d)ReallocationAmounts not allocated under a program
			 referred to in subsection (c)(2) to a State for failure to fully comply with
			 subsection (a) shall be reallocated under that program to States that have not
			 failed to comply with such subsection.
			(e)DefinitionsIn
			 this section the terms boot camp prison and State
			 have the meaning given those terms, respectively, in section 901(a) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3791(a)).
			(f)Study and report
			 of information relating to deaths in custody
				(1)Study
			 requiredThe Attorney General
			 shall carry out a study of the information reported under subsection (b) and
			 section 3(a) to—
					(A)determine means by which such information
			 can be used to reduce the number of such deaths; and
					(B)examine the relationship, if any, between
			 the number of such deaths and the actions of management of such jails, prisons,
			 and other specified facilities relating to such deaths.
					(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Attorney General shall prepare and submit to
			 Congress a report that contains the findings of the study required by paragraph
			 (1).
				3.Federal law
			 enforcement death in custody reporting requirement
			(a)In
			 generalFor each fiscal year (beginning after the date that is
			 120 days after the date of the enactment of this Act), the head of each Federal
			 law enforcement agency shall submit to the Attorney General a report (in such
			 form and manner specified by the Attorney General) that contains information
			 regarding the death of any person who is—
				(1)detained, under
			 arrest, or is in the process of being arrested by any officer of such Federal
			 law enforcement agency (or by any State or local law enforcement officer while
			 participating in and for purposes of a Federal law enforcement operation, task
			 force, or any other Federal law enforcement capacity carried out by such
			 Federal law enforcement agency); or
				(2)en route to be
			 incarcerated or detained, or is incarcerated or detained at—
					(A)any facility
			 (including any immigration or juvenile facility) pursuant to a contract with
			 such Federal law enforcement agency;
					(B)any State or local
			 government facility used by such Federal law enforcement agency; or
					(C)any Federal
			 correctional facility or Federal pre-trial detention facility located within
			 the United States.
					(b)Information
			 requiredEach report required by this section shall include, at a
			 minimum, the information required by section 2(b).
			(c)Study and
			 reportInformation reported under subsection (a) shall be
			 analyzed and included in the study and report required by section 2(f).
			
	
		
			Passed the House of
			 Representatives February 4, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
